DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  
In re claim 21, the limitation “operating a plurality of cooking elements, wherein operating the plurality of heating elements…” lacks sufficient antecedent basis. The limitation should probably read “operating a plurality of cooking elements, wherein operating the plurality of cooking elements…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boedicker et al. (US 2013/0213951) in view of Maier (DE 102006038412), to which references are made throughout this Office action using an English machine translation (see DE102006038412_translation.pdf).
In re claim 19, Boedicker discloses a cooking appliance (FIG. 1: 100), comprising: 
a housing (102); 
one or more cooking elements (122, 143 and 145); 
a plurality of electrical loads (164, 162, 143 and 145); 
a power supply (202) and configured to supply power to the plurality of electrical loads ([0022]), the power supply having a temperature-dependent output capability ([0024]); 
a temperature sensor (141) disposed proximate the power supply (FIG. 1) and configured to sense an ambient temperature proximate the power supply ([0024]); and 
a controller (170) coupled to the plurality of electrical loads and the temperature sensor (FIG. 2), the controller configured to determine an output capability of the power supply based upon the ambient temperature sensed by the temperature sensor ([0022-0024]; [0028]; [0036-0037]; FIG. 3) and to selectively reduce a power consumption of at least one of the plurality of electrical loads ([0035]; 170 reduces power consumption of 143 and 145) in response to determining that a combined power consumption of the plurality of electrical loads would exceed the determined output capability of the power supply at the ambient temperature sensed by the temperature sensor (Abstract; [0035-0038]).
Boedicker does not explicitly disclose:
a low voltage power supply disposed within the housing
Maier teaches an analogous cooking appliance ([0025]; FIG. 2: 12) comprising a housing (38), one or more cooking elements (18a-18d), a plurality of electrical loads (20a-20d, 22 and 24), a low voltage power supply (46 in 14) disposed within the housing (46 in 14 which is in 38) and configured to supply power to the plurality of electrical loads (via 42) the low voltage power supply having a temperature-dependent output capability ([0036-0038]), a temperature sensor (50a-50d) disposed proximate the low voltage power supply (FIG. 2) and configured to sense a temperature proximate the low voltage power supply of the one or more cooking elements ([0036-0038]), and a controller (10 and 14 coupled via 40) coupled to the plurality of electrical loads and the temperature sensor (14 coupled to 20a-20d via 48a-48d, 14 coupled to 22 and 24 via 40 and 14 coupled to 50a-50d via dotted lines). The controller is configured to receive signals from the temperature sensor and compares the signals detected from the temperature sensor with a target value that results from the power and the operating time of the cooking elements ([0036-0038]). If a dangerous incident is detected the controller completely deactivates the power and thus interrupts the power supply to the heating elements ([0036-0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Boedicker such that it is a low voltage power supply and is disposed within the housing of the cooking appliance, as taught by Maier, because a transmission of high voltage to the user interface can be avoided if a low-voltage supply unit for supplying the user interface with power is integrated into the controller ([0013]) and by disposing the low voltage power supply within the housing it is advantageous in terms of ease of assembly and wiring ([0006] of Maier). 
Such a modification would yield wherein the power supply of Boedicker is “a low voltage power supply disposed within the housing.” 
In re claim 21, Boedicker discloses a method of operating a cooking appliance ([0007]; FIG. 1: 100), the method comprising: 
operating a plurality of cooking elements (122, 143 and 145), wherein operating the plurality of heating elements includes powering a plurality of electrical loads ([0020-0022]; FIG. 1: 164, 162, 143 and 145) with a power supply (202), the power supply having a temperature-dependent output capability ([0024]); 
sensing an ambient temperature proximate the power supply using a temperature sensor ([0018]; [0021]; 141); 
determining an output capability of the power supply based upon the ambient temperature sensed by the temperature sensor ([0022-0024]; [0028]; [0036-0037]; FIG. 3); and 
selectively reducing a power consumption of at least one of the plurality of electrical loads ([0035]; 170 reduces power consumption of 143 and 145) in response to determining that a combined power consumption of the plurality of electrical loads would exceed the determined output capability of the power supply at the ambient temperature sensed by the temperature sensor (Abstract; [0035-0038]).
Boedicker does not explicitly disclose:
a low voltage power supply
Maier teaches an analogous method of operating a cooking appliance ([0025]; FIG. 2: 12) by operating a plurality of cooking elements ([0035]; 18a-18d), wherein operating the plurality of heating elements includes powering a plurality of electrical loads ([0034-0035]; 22, 24 and 20a-20d) with a low voltage power supply ([0032-0035]; 46 supplies power to 14 and 10 which controls 20a-20d) having a temperature-dependent output capability ([0036-0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Boedicker such that it is a low voltage power supply, as taught by Maier, because a transmission of high voltage to the user interface can be avoided if a low-voltage supply unit for supplying the user interface with power is integrated into the controller ([0013]). 
Such a modification would yield wherein the power supply of Boedicker is “a low voltage power supply.”
Allowable Subject Matter
Claims 1-18 are considered allowable. The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a controller configured to control an electromechanical valve unit for at least one of a plurality of gas burners to selectively reduce an output level of the at least one gas burner in response to determining that a combined power consumption of a plurality of electrical loads would exceed the determined output capability of the low voltage power supply at the ambient temperature sensed by the temperature sensor.
The most relevant prior art of record is Boedicker et al. (US 2013/0213951) and Maier (DE 102006038412).
In re claim 1, Boedicker teaches a cooking appliance, (FIG. 1: 100) comprising:
a housing (102) including an oven cavity (140) and a cooktop (120); 
a plurality of heating elements (both 122s) disposed on the cooktop (both 122s disposed on 120); 
a plurality of electrical loads (164, 162, 204 and 206), the plurality of electrical loads including a plurality of power regulating devices (204 and 206); 
a power supply (202), the power supply configured to supply power to the plurality of electrical loads ([0022]) and having a temperature-dependent output capability ([0024]); 
a temperature sensor (141) disposed proximate the low voltage power supply (FIG. 1) and configured to sense an ambient temperature proximate the low voltage power supply ([0024]); and 
a controller (220) coupled to the plurality of electrical loads and the temperature sensor (FIG. 2), the controller configured to determine an output capability of the low voltage power supply based upon the ambient temperature sensed by the temperature sensor ([0022-0024]; [0028]; [0036-0037]; FIG. 3) and to control the power regulating device for at least one of the plurality of heating elements to selectively reduce an output level of the at least one heating element ([0035]; 170 reduces power consumption of 143 and 145 via 204 and 206, respectively) in response to determining that a combined power consumption of the plurality of electrical loads would exceed the determined output capability of the power supply at the ambient temperature sensed by the temperature sensor (Abstract; [0035-0038]).
Boedicker fails to teach:
a plurality of gas burners
the plurality of electrical loads including a plurality of electromechanical valve units, each electromechanical valve unit configured to couple a respective gas burner of the plurality of gas burners to a gas supply and to regulate an output level of the respective gas burner
a low voltage power supply disposed within the housing and subject to heat generated within the oven cavity
the controller configured to control the electromechanical valve unit for at least one of the plurality of gas burners to selectively reduce an output level of the at least one gas burner 
Maier does teach an analogous cooking appliance ([0025]; FIG. 2: 12) comprising a housing (38), one or more cooking elements (18a-18d), a plurality of electrical loads (20a-20d, 22 and 24), a low voltage power supply (46 in 14) disposed within the housing (46 in 14 which is in 38) and configured to supply power to the plurality of electrical loads (via 42) the low voltage power supply having a temperature-dependent output capability ([0036-0038]), a temperature sensor (50a-50d) disposed proximate the low voltage power supply (FIG. 2) and configured to sense a temperature proximate the low voltage power supply of the one or more cooking elements ([0036-0038]), and a controller (10 and 14 coupled via 40) coupled to the plurality of electrical loads and the temperature sensor (14 coupled to 20a-20d via 48a-48d, 14 coupled to 22 and 24 via 40 and 14 coupled to 50a-50d via dotted lines). The controller is configured to receive signals from the temperature sensor and compares the signals detected from the temperature sensor with a target value that results from the power and the operating time of the cooking elements ([0036-0038]). If a dangerous incident is detected the controller completely deactivates the power and thus interrupts the power supply to the heating elements ([0036-0038]). 
However, Maier still does not teach a plurality of gas burners, the plurality of electrical loads including a plurality of electromechanical valve units, each electromechanical valve unit configured to couple a respective gas burner of the plurality of gas burners to a gas supply and to regulate an output level of the respective gas burner, and the controller configured to control the electromechanical valve unit for at least one of the plurality of gas burners to selectively reduce an output level of the at least one gas burner. 
As a result, independent claim 1 is considered allowable and claims 2-18 are considered allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claim 20, the prior art of record does not disclose “wherein the controller is configured to selectively reduce the power consumption of at least one of the plurality of electrical loads by controlling the electromechanical valve unit for at least one gas burner to selectively reduce an output level thereof” in combination with the preceding limitations of said claim: “wherein each cooking element comprises a gas burner, wherein the plurality of electrical loads includes a plurality of electromechanical valve units, each electromechanical valve unit configured to couple a respective gas burner of the plurality of cooking elements to a gas supply and to regulate an output level of the respective gas burner.”
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762